      Case 2:20-cv-00246-TOR      ECF No. 27    filed 03/08/21   PageID.186 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BRENDA KAY HENDRICKSON,
                                                   NO: 2:20-CV-0246-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    JAY INSLEE, in his capacity as
      Governor; and JOHN WIESMAN, in
11    his capacity as Secretary of Health,

12                              Defendants.

13

14

15         BEFORE THE COURT is the parties’ Joint Motion to Dismiss (ECF No.

16   26). The parties agree that this action should be dismissed without prejudice and

17   each party remains responsible for their own costs and attorneys’ fees. The Court

18   has reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00246-TOR       ECF No. 27    filed 03/08/21   PageID.187 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3         DISMISSED without prejudice and with each party to bear their own costs

 4         and attorneys’ fees.

 5      2. All deadlines, hearings and trial are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment of

 7   Dismissal, furnish copies to counsel, and CLOSE the file.

 8         DATED March 8, 2021.

 9

10                                   THOMAS O. RICE
                                  United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
